DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment and response filed 4/7/2022 has been entered and is persuasive for claims 1-12.
	The IDS filed 4/7/2022 has been entered and considered. 
	The amendments to the specification filed 4/7/22 have been entered.
	EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 13-28, 34-37 directed to inventions non-elected without traverse.  Accordingly, claims 13-28 and 34-37 have been cancelled.
Claims 29-30 and 38, have been canceled, with the approval of I. Wong on 6/16/2022.
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims meet patent eligibility.  In claim 1, a nonroutine set of additional limitations in the extraction of the nucleic acids in combination with any judicial exception provides a practical application and an inventive concept.  In claim 5, performing bioremediation after generating the microbiome profile is an additional limitation that practically applies a judicial exception. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631